ALL SOLID STATE BATTERY AND METHOD FOR PRODUCING ALL SOLID STATE BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 10/27/2021:
Claims 15, 17, and 19 have been amended; claims 1-14, 16, 18, and 20-22 have been cancelled. Claims 23-34 have been newly added.
Previous rejections under 35 USC 112(a), 102(a)(1), and 103 have been withdrawn due to cancellations and amendments.

Allowable Subject Matter
Claims 15, 17, 19, and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21 and 22 were rejected under 35 USC 112(a) for not complying with the written description requirement. Claims 
Applicant has cancelled claims 1-14, 16, and 18, and 20-22 and as such rejections under 35 USC 112(a), 102(a)(1), and 103 have been withdrawn.
Claims 15-20 were previously determined to contain allowable subject matter and as such claims 15, 17, and 19 have each been amended into independent form. New Claims 23-34 have been added, each dependent on either claim 15, 17 or 19, and are supported by original claims 4-7. As such, claims 15, 17, 19, and 23-34 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729